Citation Nr: 1519782	
Decision Date: 05/07/15    Archive Date: 05/19/15

DOCKET NO.  07-34 610	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUE

Entitlement to a total disability evaluation based on individual unemployability due to service connected disabilities (TDIU).  


REPRESENTATION

Appellant represented by:	Brooke Thomas, Attorney


ATTORNEY FOR THE BOARD

A. Budd, Associate Counsel






INTRODUCTION

The Veteran served on active duty from April 1968 to March 1970.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a January 2007 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida.  This matter has been previously remanded by the Board in September 2011.  Although the Veteran requested a hearing in his October 2007 Form 9, this request was withdrawn in a December 2008 statement.  38 C.F.R. § 20.702(e) (2014).  

The Board denied entitlement to a TDIU in a February 2014 decision.  The Veteran appealed this Board decision to the United States Court of Appeals for Veterans Claims (Court).  In December 2014, the Court issued an order granting a Joint Motion for Partial Remand (JMR).  The order served to vacate and remand the Veteran's claim of entitlement to a TDIU.  

The appeal is REMANDED to the agency of original jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

As noted in the JMR, the August 2007 response from the Social Security Administration (SSA) finding that the Veteran did not file for SSA disability benefits referenced an incorrect social security number.  Upon remand, the AOJ should request SSA records for the Veteran using the correct social security number.  38 C.F.R. § 3.159(c)(2). 

Accordingly, the case is REMANDED for the following action:

1.  Contact the Social Security Administration and request the Veteran's Social Security disability records, including all medical records and decisional documents.  Ensure that the correct social security number, as noted in the August 2012 communication from the Veteran's representative, is used when making this request.  All attempts to obtain the records should be documented in the file.  If no records are found and additional requests for SSA records would be futile, notify the Veteran and his representative in accordance with 38 C.F.R. § 3.159(e).  

2.  Thereafter, readjudicate the issue on appeal.  If the benefit sought is not granted, issue a Supplemental Statement of the Case and afford the Veteran an appropriate opportunity to respond.  The case should then be returned to the Board, as warranted.  

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
U. R. POWELL
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).


